DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 5, 10, 14 – 17, and 21 are drawn to a neural network with image input to be processed using parallel processing techniques to fix either a pixel value or a weight of the neuron to process the pixels in the input image in parallel with a  fixed kernel, classified in CPC Symbol G06N3/06.
II. Claims 1, 6, 9, 15, and 21 are drawn to using multiple layers in the neural network, classified in CPC Symbol G06N3/04.
III. Claims 1, 7 – 8, 11 – 13, 15, 18 – 21 are drawn to skipping processing steps in the neural network using short circuit evaluation techniques such as identifying when multiplying by a zero value, classified in CPC G06F 9/30069.
IV. Claims 22 – 24 drawn to a neural network architecture that processes an input image with a kernel for the activation function but lacks parallel processing and considers the shape of the input image, classified in G06N20/10.

Inventions I, II, III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.
In the instant case, subcombination of Invention II has separate utility such as using multiple layers and expanding the processing of the neural network to account for the area of the input in selecting parameters to share in the parallelization algorithm which is not required in Inventions I, III, or IV.
In the instant case, subcombination Invention III has separate utility such as making skip determinations on detecting runs of zeros in weights of the image input data which is not required in Inventions I, II, or IV.
In the instant case, subcombination Invention IV has separate utility such as processing input data with a kernel and not using a shared data element, weight, or parallel architecture unlike Inventions I, II, or III and additionally Invention IV considers the area of the input image for kernel selection which is not required in the other inventions I, II, or III.

See MPEP § 806.05(d).
The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) The inventions have acquired a separate status in the art in view of their different classification;
b) The inventions have acquired separate status in the art due to their recognized divergent subject matter;
c) The inventions require a different field of search (e.g. searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487